          Case 1:15-cr-00537-VEC Document 1538 Filed 09/17/20 Page 1 of 3

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
 ------------------------------------------------------------   X     DATE FILED: 9/17/2020
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :     15-CR-537 (VEC)
                                                                :
 KERRY VANDERPOOL                                               :         ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant’s resentencing is currently scheduled for September 22, 2020 at

2:00 p.m.;

        IT IS HEREBY ORDERED THAT:

        1. Defendant’s resentencing is adjourned to September 29, 2020 at 11:00 a.m. The

             hearing will be held in Courtroom 443 of the Thurgood Marshall Courthouse, 40

             Foley Square, New York, NY 10007. Members of the public may appear for the

             hearing by calling (888) 363-4749, using the access code 3121171 and the security

             code 0537. All those accessing the conference are reminded that recording or

             rebroadcasting of the proceeding is prohibited by law.

        2. Per the SDNY COVID-19 Courthouse Entry Program, any person who appears at any

             SDNY courthouse must complete a questionnaire and have his or her temperature

             taken. Please see the instructions, attached. Completing the questionnaire ahead of

             time will save time and effort upon entry. Only those individuals who meet the entry

             requirements established by the questionnaire will be permitted entry. Please contact

             chambers promptly if you or your client (if attending the proceeding) does not meet

             the requirements.
       Case 1:15-cr-00537-VEC Document 1538 Filed 09/17/20 Page 2 of 3




SO ORDERED.
                                             _________________________________
Date: September 17, 2020                      VALERIE CAPRONI
      New York, NY                           United States District Judge




                                    2 of 3
       Case 1:15-cr-00537-VEC Document 1538 Filed 09/17/20 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
